PER CURIAM.
As to Roberto G. Saroza and Luis R. Saroza, the trial court correctly dismissed with prejudice the complaint in Circuit Court Case No. 92-09038 based on the doctrine of res judicata. However, as to Marta Saroza, the trial court erred in dismissing the complaint based on the doctrine of res judicata where she was not a party to the previous action. See Concepcion v. Concepcion, No. 93-295, — So.2d - (Fla. 3d DCA Aug. 3, 1993) (quoting Maison Grande Condominium Ass’n, Inc. v. *632Dorten, Inc., 621 So.2d 762 (Fla. 3d DCA 1993)) (“A judgment renders a matter res judicata upon the occurrence of four conditions: identity of the thing sued for; identity of cause of action; identity of parties; identity of the quality in the person for or against whom the claim is made.”). Therefore, the portion of the trial court’s order dismissing with prejudice the complaint as to Marta Saroza in Case No. 92-09038 is reversed. We also find that the remaining points raised on appeal lack merit.
Affirmed in part, reversed in part, and remanded.